         Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Tyler L. Schwab, is a Special Agent assigned to FBI’s Joint Terrorism Task
Force (JTTF) in Cincinnati, Ohio, Columbus Resident Agency. In my duties as a Special Agent,
I investigate international and domestic terrorism offenses. Currently, I am tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
          Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

           Social Media Evidence of ADAMS’ Participation in the Events of January 6

        On approximately January 7, 2021, an informant (W-1), provided a tip to the FBI
identifying ADAMS. W-1 identified himself. He did not know ADAMS personally, but explained
that he was friends with a high school classmate of ADAMS’. W-1 provided the information
regarding ADAMS voluntarily, without financial compensation or other enticement/inducement,
and W-1’s information was corroborated through a ereview of publicly available information and
law enforcement records. W-1 told the FBI that ADAMS is associated with the Instagram account
with a username of jokerschild1994 and had videotaped himself breaking into the U.S. Capitol.

        W-2 provided a screen recording of ADAMS’ Instagram story (video) which was posted
on January 7, 2021. The FBI reviewed the Instagram story, which includes close-up video of
individuals breaking in to the Capitol, photos of Washington, D.C., landmarks, and statements
including “We stormed the Capitol building and the senate today! I can tell my grandchildren I
was there!” It also includes video of a crowd walking toward the Capitol, and someone (who
seems to be the person holding the camera) can be heard saying, in substance, that they were going
to break into the Capitol and that the Capitol police better have enough pepper spray.

       Instagram records confirmed that the Instagram account jokerschild1994 is associated with
ADAMS, with an e-mail address of jokerschild1994@gmail.com, and T-Mobile phone number
***-***-5569. Records provided by Facebook (username jared.adams.35325) include the same
e-mail address and phone number. Records lawfully provided by Google reveal that the mobile
device associated with jokerschild1994@gmail.com belonged to a Google account registered in
the name of Jared Hunter ADAMS. The Google account also lists a recovery SMS phone number
that matches ***-***5569, the same number as identified above. Information from law
enforcement databases indicates that ADAMS lives in Plain City, Ohio. The FBI reviewed
ADAMS’ application for an Ohio driver’s license, which contains the same phone number (***-
***-5569)). In addition, three managers of apartment complexes where ADAMS either lived or
applied for an apartment between 2017 and July 2019 also confirmed his phone number.

            Location Data Indicating ADAMS’ Presence at the Capitol on January 6

         According to records lawfully obtained from Google, a mobile device associated
with jokerschild1994@gmail.com was present at the U.S. Capitol on January 6, 2021. Google
estimates device location using sources including GPS data and information about nearby Wi-Fi
access points and Bluetooth beacons. This location data varies in its accuracy, depending on the
source(s) of the data. As a result, Google assigns a “maps display radius” for each location data
point. Thus, where Google estimates that its location data is accurate to within 10 meters, Google
assigns a “maps display radius” of 10 meters to the location data point. Finally, Google reports
that its “maps display radius” reflects the actual location of the covered device approximately 68%
of the time. In this case, Google location data shows that a device associated with
jokerschild1994@gmail.com was within the U.S. Capitol from approximately 2:53 p.m. until
approximately 4:40 p.m. for a total approximate time inside the U.S. Capitol of one hour and 47
         Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 3 of 7




minutes. Google records show that the “maps display radius” for this location data was less than
100 feet, which encompasses an area that is partially within the U.S. Capitol Building.

         As illustrated in the map below, the listed locations encompass areas that are partially
within the U.S. Capitol Building during 2:53 p.m. until 4:40 p.m. Specifically, Google location
data shows that a device associated with jokerschild1994@gmail.com was within the U.S. Capitol
at the times and locations shown in the map below (at the locations reflected by each darker blue
circle), with the “maps display radius” reflected in the map below (as reflected in a lighter blue
ring around each darker blue circle). In addition, as illustrated in the map below, the listed
locations were entirely within areas of the U.S. Capitol Grounds which were restricted on January
6, 2021.
         Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 4 of 7




        The FBI has reviewed the available information for jokerschild1994@gmail.com in order
to determine whether there was any evidence that devices associated with that address could have
lawfully been inside the U.S. Capitol Building on January 6, 2021. The information for that
address did not match any information for persons lawfully within the Capitol. Accordingly, I
believe that the individual possessing this device was not authorized to be within the U.S. Capitol
Building on January 6, 2021.

               Video Evidence of ADAMS’ Intrusion into the Capitol on January 6
         Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 5 of 7




       The FBI also obtained a copy of ADAMS’ Ohio driver’s license.

       Based on the above information, your Affiant was able to locate Jared ADAMS on U.S.
Capitol Police security video from inside the U.S. Capitol. Photos from this video footage were
created. In the footage, ADAMS is wearing an Ohio State sweatshirt and a backwards baseball
cap. Your affiant compared ADAMS’ driver’s license photo to photographs below and reasonably
believes that the individual circled is ADAMS.




       On February 19, 2021, the FBI interviewed Jared ADAMS’ former roommate (W-2). W-2
lived with ADAMS for approximately two years, between 2017 and 2019. During the interview,
W-2 identified ADAMS in the photos that were created from the video footage from inside the
U.S. Capitol. W-2 viewed two photos. When W-2 viewed the photo below, he circled, drew an
         Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 6 of 7




arrow toward, and initialed near a person he thought was ADAMS. W-2 was not confident that
the person he circled, drew an arrow to, and initialed was Jared ADAMS. The person W-2
identified is not the same person identified by the FBI, and does not appear to be ADAMS.




        W-2 was then shown the photo below. W-2 circled, drew an arrow toward, and initialed
an individual he stated he was positive was ADAMS. The individual who W-2 identified was the
same individual the FBI had identified as ADAMS.
          Case 1:21-cr-00212-ABJ Document 1-1 Filed 03/08/21 Page 7 of 7




         Based on the foregoing, your affiant submits that there is probable cause to believe that
ADAMS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that ADAMS violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                              Respectfully submitted,


                                              _____________________________________________
                                              SPECIAL AGENT TYLER SCHWAB
                                              FEDERAL BUREAU OF INVESTIGATION



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 8th day of March 2021.                               Digitally signed by G.
                                                                 Michael Harvey
                                                                 Date: 2021.03.08 11:06:28
                                                                 -05'00'
                                              __________________________________________
                                              G. MICHAEL HARVEY
                                              U.S. MAGISTRATE JUDGE
